      Case 4:19-cv-00497-BRW-PSH Document 28 Filed 04/30/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

ALLEN MILES                                                                     PLAINTIFF
Reg. #60897-060

v.                               No: 4:19-cv-00497 BRW-PSH

ERIC HIGGINS, et al.                                                        DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

(Doc. No. 19)submitted by United States Magistrate Judge Patricia S. Harris. No objections

have been filed. After careful consideration, the Court concludes that the Proposed Findings and

Partial Recommended Disposition should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        Accordingly, Miles’ claim(s) against Pulaski County Detention Facility and the United

States Marshals Service are dismissed without prejudice for failure to state a claim upon which

relief may be granted.

        IT IS SO ORDERED this 30th day of April, 2020.




                                                     Billy Roy Wilson ______
                                                     United States District Judge
